HEIMAN, J.,
concurring in part and dissenting in part. While I agree with the majority’s resolution of the defendant’s claim in part I of the opinion, I disagree with the majority’s resolution in part II and its consequent reversal of the judgment of the trial court and its remand of this case to the trial court with direction to deny the defendant’s motion to terminate alimony. Because I believe the result reached by the majority to be incorrect, I respectfully dissent.
In this case, the defendant’s motion to terminate alimony was assigned for hearing before Harrigan, J., the same trial judge who had entered the order less than one year before and was, therefore, called upon to interpret the terms of the judgment that he himself had rendered. Thus, we should give great deference to his interpretation of his own order, and reverse his decision only if he could not have reasonably concluded as he did. “[I]t is within the equitable powers of the trial court to fashion whatever orders [are] required to protect the integrity of [its original] judgment. Commissioner of Health Services v. Youth Challenge of Greater Hartford, Inc., 219 Conn. 657, 670, 594 A.2d 958 (1991), quoting Connecticut Pharmaceutical Assn., Inc. v. Milano, 191 Conn. 555, 563-64, 468 A.2d 1230 (1983) *335.... Roberts v. Roberts, [32 Conn. App. 465, 471, 629 A.2d 1160 (1993)].” (Internal quotation marks omitted.) Clement v. Clement, 34 Conn. App. 641, 646, 643 A.2d 874 (1994).1
“General Statutes § 46b-86 (a) provides that [u]nless and to the extent that the decree precludes modification, any final order for the periodic payment of permanent alimony . . . may at any time thereafter be . . . modified by said court upon a showing of a substantial change in the circumstances of either party. This statutory provision suggests a legislative preference favoring the modifiability of orders for periodic alimony . . . [and requires that] the decree itself must preclude modification for this relief to be unavailable.” (Internal quotation marks omitted.) Lilley v. Lilley, 6 Conn. App. 253, 255, 504 A.2d 563, cert. denied, 200 Conn. 801, 509 A.2d 516 (1986). “Such a preclusion of modification must be clear and unambiguous. ... If a provision purportedly precluding modification is ambiguous, the order will be held to be modifiable.” (Citations omitted.) Rau v. Rau, 37 Conn. App. 209, 212, 655 A.2d 800 (1995).
I believe that the modification provision at issue here is ambiguous, and it must therefore be construed as modifiable. Id. In its opinion, the majority first concludes that the language “nonmodifiable as to amount” means that the alimony award is nonmodifiable as to *336both amount and term, while remaining modifiable as to form. The majority also concludes that the phrase “as to amount” is not a hmiting phrase and when the term “nonmodifiable as to amount” is read in conjunction with the sentence that follows,2 the whole creates an order of alimony that is nonmodifiable for a period of twenty-four months. Finally, the majority concludes that whether the trial court’s termination of the award constituted a modification of the amount of the award to zero, or a reduction of the term of the award, either trial court action violated the nonmodification provision.
I find the reasoning of the majority to be confusing. I find it unclear whether the maj ority reads the provision to state that only the amount of alimony is nonmodifiable for twenty-four months, that both the amount and term are nonmodifiable, or that the entire award is nonmodifiable for twenty-four months. Because the majority itself appears to be somewhat tentative in determining what exactly is nonmodifiable, it seems to me safe to say that the order is not clear and unambiguous on its face.
While there is no given set of words that must be used to preclude modification; see Lilley v. Lilley, supra, 6 Conn. App. 255; a provision that states that the alimony order is “nonmodifiable,” or “nonmodifiable as to amount and duration” is much clearer, more definite and less ambiguous than the order here at issue. See Vandal v. Vandal, 31 Conn. App. 561, 563-66, 626 A.2d 784 (1993); see also Brash v. Brash, 20 Conn. App. 609, 611, 569 A.2d 44 (1990); Breen v. Breen, 18 Conn. App. 166, 168, 557 A.2d 140 (1989).
*337As the majority, perhaps inadvertently, points out, the phrase “nonmodifiable as to amount” leaves open to conjecture whether the alimony award is nonmodifiable as a whole, is nonmodifiable as to amount and duration but not as to form, or is nonmodifiable only as to amount while remaining modifiable as to duration, term and form. Thus, the phrase itself demonstrates the inherent ambiguity that it contains. Even if the last alternative interpretation is correct, the delineation between what court actions affect the “duration or term” of the periodic alimony award and what actions affect the “amount” of the alimony award is often a blurred and fluid distinction. For example, here, termination of the alimony award could reasonably be characterized either as a modification of the amount of the award to zero; see In re Marriage of Harris, 65 Cal. App. 3d 143, 151-52, 134 Cal. Rptr. 891 (1976); see also In re Marriage of Bennett, 144 Cal. App. 3d 1022, 1025, 193 Cal. Rptr. 113 (1983); In re Marriage of Sasson, 129 Cal. App. 3d 140, 150 n.4, 180 Cal. Rptr. 815 (1982); or as a modification of the duration of the award from twenty-four months to slightly under eleven months. The first characterization would create an unacceptable modification under the terms of the order, while the second would create a permissible modification of the order.
For the foregoing reasons, I believe that the nonmodi-fication provision is ambiguous and, accordingly, an alimony order that contains an ambiguous nonmodification provision must be treated as an order that is modifiable. See McGuinness v. McGuinness, 185 Conn. 7, 9, 440 A.2d 804 (1981); Scoville v. Scoville, 179 Conn. 277, 280, 426 A.2d 271 (1979); Rau v. Rau, supra, 37 Conn. App. 212; Lilley v. Lilley, supra, 6 Conn. App. 255-56. I believe that the alimony order was modifiable and that the trial court properly granted the defendant’s motion to terminate the order of periodic alimony. I would affirm the judgment of the trial court.

 In footnote 4 of its opinion, the majority cites Emerick v. Emerick, 28 Conn. App. 794, 806, 613 A.2d 1351, cert. denied, 224 Conn. 915, 617 A.2d 171 (1992), for two propositions. First, “[o]ur inquiry in interpreting the meaning of judgments is limited to that which is either expressed or implied clearly.” Id. Second, “the testimony of the judge who presided over the dissolution proceedings regarding his intent in entering the orders could not be considered in construing the dissolution judgment . . . .’’Id. We would only point out that the language of this alimony award was anything but clearly expressed. Moreover, we have not considered the testimony of Judge Harrigan regarding his intent in entering and later interpreting this alimony award, but rather examine the language of his order and grant him a degree of deference in his interpretation of his own alimony order.


 The periodic alimony order provides that “the Defendant’s obligation to pay said periodic alimony to the Plaintiff shall continue for twenty-four (24) months, nonmodifiable as to amount, except for the death of either party. Thereafter, the alimony award shall be subject to modification or termination upon the death of either party, the Plaintiffs remarriage, or further court order, pursuant to Connecticut General Statutes § 46b-86 (b).”